Case 2:15-bk-25283-RK       Doc 449 Filed 08/23/19 Entered 08/23/19 14:52:36               Desc
                              Main Document Page 1 of 12


  1

  2
                                                                FILED & ENTERED
  3

  4                                                                   AUG 23 2019

  5                                                              CLERK U.S. BANKRUPTCY COURT
                                                                 Central District of California
                                                                 BY bakchell DEPUTY CLERK
  6

  7                                    NOT FOR PUBLICATION

  8                            UNITED STATES BANKRUPTCY COURT
  9
                                 CENTRAL DISTRICT OF CALIFORNIA
 10
                                       LOS ANGELES DIVISION
 11
      In re:                                       Case No. 2:15-bk-25283-RK
 12
      ARTURO GONZALEZ,                             Chapter 7
 13

 14                         Debtor.                MEMORANDUM DECISION ON MOTIONS
                                                   OF DEBTOR TO ALTER OR AMEND
 15                                                JUDGMENT, OR FOR NEW TRIAL
                                                   PURSUANT TO FEDERAL RULE OF
 16                                                BANKRUPTCY PROCEDURE 9023 AND
                                                   TO AMEND FINDINGS OF FACT AND
 17
                                                   CONCLUSIONS OF LAW PURSUANT TO
 18                                                FEDERAL RULE OF BANKRUPTCY
                                                   PROCEDURE 7052 CONCERNING
 19                                                HOMESTEAD EXEMPTION DECISION
                                                   AND “TOOLS OF THE TRADE”
 20                                                EXEMPTION DECISION
 21
                                                   Date: August 20, 2019
 22                                                Time: 10:30 a.m.
                                                   Place: Courtroom 1675
 23                                                       Roybal Federal Building
                                                          255 East Temple Street
 24                                                       Los Angeles, CA 90012
 25
               This bankruptcy case came on for hearing before the undersigned United States
 26
      Bankruptcy Judge on August 20, 2019 on the motions of Debtor Arturo Gonzalez ("Debtor")
 27
      to alter or amend judgment, or for new trial, in this bankruptcy case pursuant to Federal
 28

                                                   -1-
Case 2:15-bk-25283-RK      Doc 449 Filed 08/23/19 Entered 08/23/19 14:52:36          Desc
                             Main Document Page 2 of 12


  1 Rule of Bankruptcy Procedure 9023 and to amend findings of fact and conclusions of law

  2 pursuant to Federal Rule of Bankruptcy Procedure 7052, filed on July 8, 2019 (Docket

  3 Number 419) regarding the court’s rulings on the contested matters of the motions of

  4 Wesley H. Avery, the Chapter 7 Trustee, objecting to Debtor’s claims of a homestead

  5 exemption and a “tools of the trade” exemption on his amended bankruptcy schedules.

  6 Debtor Arturo Gonzalez appeared for himself. Brett Curlee, of the Law Offices of Brett B.

  7 Curlee, appeared for Wesley H. Avery, Chapter 7 Trustee (“Trustee”). Trustee Wesley H.

  8 Avery also appeared for himself.

  9         On March 27, 2019, the court filed and entered a memorandum decision amending
 10 prior decisions after trial on the contested matter of the Chapter 7 Trustee’s motion

 11 objecting to Debtor’s claimed homestead exemption in real property located at 329

 12 Hawaiian Avenue, Wilmington, CA, and ruling on the contested matter of the Chapter 7

 13 Trustee’s motion objecting to Debtor’s amended claimed homestead exemption on the

 14 same property and tools of the trade exemption, which set forth its findings of fact and

 15 conclusions of law after trial on these contested matters (Docket Number 364). On April

 16 16, 2019, the court filed and entered its final order (or judgment) thereon in these

 17 contested matters (Docket Number 373). In its memorandum decision and final order

 18 thereon, the court granted the Chapter 7 Trustee’s motions objecting to the homestead and

 19 tools of the trade exemptions claimed by Debtor based on state law principles of equitable
 20 estoppel that it was inequitable for Debtor to change his exemptions once he claimed and

 21 litigated an alternative set of exemptions and that he did not have a valid tools of the trade

 22 exemption in his sales commission income because cash or cash equivalents cannot be

 23 considered tools of the trade (Docket Numbers 364 and 373). By order filed and entered

 24 on May 1, 2019 (Docket Number 383), the court granted Debtor’s request to clarify the

 25 deadline when a notice of appeal of the final order must be filed and extended the deadline

 26 to May 14, 2019.
 27         On May 14, 2019, Debtor filed his initial motions to alter or amend judgment, or for

 28 new trial, pursuant to Federal Rule of Bankruptcy Procedure 9023 and to amend findings of

                                                   -2-
Case 2:15-bk-25283-RK      Doc 449 Filed 08/23/19 Entered 08/23/19 14:52:36          Desc
                             Main Document Page 3 of 12


  1 fact and conclusions of law pursuant to Federal Rule of Bankruptcy Procedure 7052

  2 (Docket Number 388). Debtor's argument in support of these motions was that his real

  3 property was sold without due process of law because the Chapter 7 Trustee failed to

  4 object to time-barred claims of certain creditors under 11 U.S.C. § 704(a)(5). Id. On May

  5 21, 2019, the Chapter 7 Trustee filed a written opposition to these motions (Docket

  6 Number 389). By order filed and entered on June 20, 2019 (Docket Number 407), the

  7 court denied Debtor's initial motions to alter or amend judgment, or for new trial, and to

  8 amend findings of fact and conclusions of law because the motions failed to comply with

  9 the requirement of Local Bankruptcy Rule 9013-1(c) relating to notice of motion, and the
 10 order stated that the motions were being denied without prejudice and that Debtor could

 11 renotice the motions in compliance with Local Bankruptcy Rule 9013-1(c).

 12         On July 8, 2019, Debtor filed his subsequent motions to alter or amend judgment, or

 13 for new trial, pursuant to Federal Rule of Bankruptcy Procedure 9023 and to amend

 14 findings of fact and conclusions of law pursuant to Federal Rule of Bankruptcy Procedure

 15 7052 (Docket Number 159), which are the matters now before the court. Debtor's

 16 argument in support of these motions was essentially the same as the initial motions; that

 17 is, that his property was sold without due process of law because the Chapter 7 Trustee

 18 failed to object to time-barred claims of certain creditors under 11 U.S.C. § 704(a)(5), but

 19 also that certain real estate sales commissions were not estate property because the
 20 commissions belonged to a separate legal entity, Long Beach Realty, Inc., and need not

 21 have been turned over to the Trustee because the Trustee had not “pierced the corporate

 22 veil.” Id. Debtor in making this other argument apparently argues that the real estate

 23 commissions should not be held by the Trustee as estate assets, but turned over to Long

 24 Beach Realty, Inc., a separate legal entity. On July 30, 2019, the Chapter 7 Trustee filed a

 25 written opposition to these subsequent motions (Docket Number 432).

 26         Debtor's motions to alter or amend judgment, or for new trial, pursuant to Federal
 27 Rule of Bankruptcy Procedure 9023 and to amend findings of fact and conclusions of law

 28 pursuant to Federal Rule of Bankruptcy Procedure 7052 are subject to time limitations; that

                                                  -3-
Case 2:15-bk-25283-RK      Doc 449 Filed 08/23/19 Entered 08/23/19 14:52:36            Desc
                             Main Document Page 4 of 12


  1 is, the motions must be timely filed within 14 days of entry of judgment as set forth in these

  2 rules. See also In re Captain Blythers, Inc., 311 B.R. 530, 539 (9th Cir. BAP 2004),

  3 affirmed, 182 Fed. Appx. 708 (9th Cir. 2006). Since judgment was entered on April 16,

  4 2019, the 14-day deadline to file was April 30, 2019, but the court had ordered the deadline

  5 for appeal extended to May 14, 2019, which extended the deadline to file these motions.

  6 Debtor thus timely filed his initial motions to alter or amend judgment, or for new trial,

  7 pursuant to Federal Rule of Bankruptcy Procedure 9023 and to amend findings of fact and

  8 conclusions of law pursuant to Federal Rule of Bankruptcy Procedure 7052 when he filed

  9 them on May 14, 2019. The court denied these initial motions on procedural grounds by its
 10 order filed and entered on June 20, 2019. However, in this order, the court stated that the

 11 motions were denied without prejudice and that Debtor “may renotice the Motions for a

 12 hearing if he complies with Local Bankruptcy Rule 9013-1(c), filing with the court and

 13 serving on the other parties a proper written notice of the date, time and place of hearing

 14 on the Motions” (Docket Number 407). While Debtor reiterated his argument of his initial

 15 motions in his subsequent motions as to the homestead exemption, he added a new

 16 argument as to the tools of the trade exemption that the sales commissions in which the

 17 tools of the trade exemption is claimed are not estate property because they belonged, not

 18 to Debtor, but to Long Beach Realty, Inc., a separate legal entity. However, because the

 19 argument in the subsequent motions as to the tools of the trade exemption is different from
 20 the initial motions, the court determines that the language permitting the initial motions to

 21 be renoticed for hearing does not apply to the argument in the subsequent motions as to

 22 the tools of the trade exemption that the sales commissions belong to a separate legal

 23 entity because such argument does not relate back to the initial motions. Thus, such

 24 argument in the subsequent motions is untimely and should be denied as untimely, having

 25 not been brought by the deadline of May 14, 2019.

 26         Assuming for the sake of argument that Debtor’s argument relating to the sales
 27 commissions in the subsequent motions to alter or amend judgment, or for new trial,

 28 pursuant to Federal Rule of Bankruptcy Procedure 9023 and to amend findings of fact and

                                                   -4-
Case 2:15-bk-25283-RK      Doc 449 Filed 08/23/19 Entered 08/23/19 14:52:36          Desc
                             Main Document Page 5 of 12


  1 conclusions of law pursuant to Federal Rule of Bankruptcy Procedure 7052 is timely, the

  2 court addresses Debtor’s motions on the merits.

  3         Federal Rule of Bankruptcy Procedure 9023 makes applicable Federal Rule of Civil

  4 Procedure 59 in cases under the Bankruptcy Code, 11 U.S.C. The grounds for motions to

  5 alter or amend judgment under Federal Rule of Civil Procedure 59(e) are shown if movant

  6 demonstrates one of the following: (1) there is newly discovered evidence that could not

  7 have been discovered previously; (2) the court committed clear error or its initial decision is

  8 manifestly unjust; or (3) there is an intervening change in the controlling law. 3 Jones,

  9 Rosen, Wegner and Jones, Rutter Group Practice Guide: Federal Civil Trials and
 10 Evidence, ¶ 20-300 at 20-59 (2018), citing inter alia, Allstate Insurance Co. v. Herron., 634

 11 F.3d 1101, 1111 (9th Cir. 2011) (citation omitted). “A motion to alter or amend judgment

 12 ‘may not be used to relitigate old matters, or to raise arguments or present evidence that

 13 could have been raised prior to the entry of judgment.’” 3 Jones, Rosen, Wegner and

 14 Jones, Rutter Group Practice Guide: Federal Civil Trials and Evidence, ¶ 20-271 at 20-55,

 15 citing, Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n. 5 (2008), citing and quoting, 11

 16 Wright and Miller, Federal Practice and Procedure, §2810.1 at 127-128 (2nd ed. 1995). As

 17 the Ninth Circuit has stated, “amending a judgment after its entry remains ‘an extraordinary

 18 remedy which should be used sparingly.’” Allstate Insurance Co. v. Herron, 634 F.3d at

 19 1111.
 20         Debtor has not demonstrated that there are grounds under Federal Rule of Civil

 21 Procedure 59 to amend or alter the judgment. Debtor’s argument is that the court’s

 22 findings of fact and conclusions of law in its memorandum decision and in its final order are

 23 incorrect because his real property was sold without due process of law because the

 24 Chapter 7 Trustee failed to object to time-barred claims of certain creditors under 11

 25 U.S.C. § 704(a)(5), and that certain real estate sales commissions were not property of the

 26 bankruptcy estate because the commissions belonged to a separate legal entity, Long
 27 Beach Realty, Inc., and need not have been turned over to the Trustee because the

 28 Trustee had not “pierced the corporate veil.” Debtor’s arguments do not establish relief to

                                                   -5-
Case 2:15-bk-25283-RK      Doc 449 Filed 08/23/19 Entered 08/23/19 14:52:36           Desc
                             Main Document Page 6 of 12


  1 amend or alter judgment because Debtor does not argue that there is newly discovered

  2 evidence or that there is an intervening change in the law and because he has not shown

  3 that the court committed clear error or that its initial decision was unjust because there is

  4 sufficient legal authority and evidence to support the decision. This argument may not be

  5 raised now because it is simply an argument that could have been raised before the court

  6 entered judgment on this contested matter, but it was not raised before judgment.

  7         In considering Debtor’s motion to amend or alter judgment, the court has reviewed

  8 its findings of fact and conclusions of law in the memorandum decision and does not see

  9 any error or injustice in the rulings. As the court explained in its 59-page memorandum
 10 decision, Debtor was equitably estopped under applicable California state law from later

 11 claiming a different set of exemptions under California law from the set he claimed and

 12 litigated with the Trustee to final judgment, which resulted in detriment to the Trustee and

 13 the estate, and the “tools of the trade” exemption does not apply to the real estate sales

 14 commissions as “working capital” (although the court allowed a “tools of the trade”

 15 exemption for business equipment valued at $400) (Docket Number 364).

 16         Debtor does not explain why this analysis of the law and evidence is incorrect other

 17 than to argue that his real property was sold without due process of law because the

 18 Chapter 7 Trustee failed to object to time-barred claims of certain creditors under 11

 19 U.S.C. §704(a)(5), and that certain real estate sales commissions were not estate property
 20 because the commissions belonged to a separate legal entity, Long Beach Realty, Inc.

 21 With respect to the first of these two arguments that Debtor makes in support of his motion

 22 to amend or alter judgment (i.e., that his real property was sold without due process of law

 23 because the Chapter 7 Trustee failed to object to time-barred claims of certain creditors

 24 under 11 U.S.C. §704(a)(5)), the court determines that such argument lacks merit because

 25 the court specifically addressed this argument in its memorandum decision at pages 48

 26 through 54 in stating that the Trustee did not act contrary to his statutory duties under 11
 27 U.S.C. § 704(a)(4) and (5) in taking the actions he did in seeking turnover of the real estate

 28 sales commissions and selling Debtor’s real property. Docket Number 364 at 48-54.

                                                   -6-
Case 2:15-bk-25283-RK      Doc 449 Filed 08/23/19 Entered 08/23/19 14:52:36          Desc
                             Main Document Page 7 of 12


  1 Debtor was accorded due process of law as to the sale of his real property as indicated by

  2 the proceedings relating to the Trustee’s motion to sell the property under 11 U.S.C. § 363,

  3 wherein Debtor was given notice and opportunity to be heard before the court authorized

  4 the sale of the property in a final order on which Debtor had the opportunity to take an

  5 appeal and did not. Notice of Motion and Motion for Sale of Property, Docket Numbers

  6 100-102, filed on June 16, 2019; Debtor’s Opposition thereto, Docket Number 116, filed on

  7 July 5, 2016; Order Granting Motion for Sale of Real Property, filed and entered on July 29,

  8 2016.

  9         With respect to the second argument that the real estate sales commissions were
 10 not estate property because they belonged to Long Beach Realty, Inc., a separate legal

 11 entity, the court also determines that such argument lacks merit because the evidence

 12 supported the court’s factual findings that the real estate sales commissions were property

 13 of the bankruptcy estate. As the Trustee points out in his opposition to these motions,

 14 Debtor had scheduled the commissions on his original bankruptcy petition and schedules

 15 (he listed Long Beach Realty, Inc., as an asset, including its accounts receivable (i.e., the

 16 commissions) and claimed a personal exemption in the commissions), he admitted that he

 17 was Long Beach Realty, Inc.’s alter ego, and he claimed the commissions as his personal

 18 income in support of his motion to convert the case to Chapter 13, saying at trial that he

 19 withheld the commissions from the Trustee to repay creditors. Opposition, Docket Number
 20 432 at 3-18, 22-23 (Curlee Declaration) and Exhibit Q attached thereto; see also, e.g.,

 21 Petition, Main Bankruptcy Case, Docket Number 1. As the court found based on evidence

 22 adduced at trial in the adversary proceeding, Adv. No. 2:16-ap-01037-RK, Debtor had

 23 listed some but not all of the commissions as assets on his amended bankruptcy

 24 schedules and claimed personal exemptions in the commissions which exemptions were

 25 litigated on the Trustee’s motion for turnover in the adversary proceeding, and Debtor and

 26 the Trustee stipulated to allow Debtor to retain some of the commissions as his personally
 27 exempt assets. Findings of Fact and Conclusions of Law, Adversary Proceeding No. 2:16-

 28 ap-01037-RK, Docket Number 123 at 2-22, filed on March 27, 2019. The evidence at trial

                                                   -7-
Case 2:15-bk-25283-RK          Doc 449 Filed 08/23/19 Entered 08/23/19 14:52:36                     Desc
                                 Main Document Page 8 of 12


  1 in the adversary proceeding showed that Debtor paid himself the commissions when they

  2 were received from escrow because he was the real estate broker and salesperson who

  3 generated the commissions from his personal sales activities, and this fact alone indicates

  4 that the commissions were property of the bankruptcy estate which Debtor was obligated

  5 to disclose on his bankruptcy documents and turn over to the Trustee because the sales

  6 transactions were in escrow as of the date that Debtor filed his bankruptcy petition, and he

  7 had the right to the commissions as a participating real estate broker and sales agent. Id.

  8 Whether the sales commissions were payable to Long Beach Realty, Inc. does not matter

  9 because Debtor had the right to payment of the commissions as the participating real
 10 estate broker and sales agent responsible for generating the commissions, whether directly

 11 payable from escrow or indirectly through Long Beach Realty, Inc., Debtor’s wholly owned

 12 and controlled California S corporation1. The sales commissions were accounts receivable

 13 of Long Beach Realty, Inc., but they were also accounts receivable of Debtor because he

 14 was the real estate broker and sales agent who generated the sales commissions from his

 15

 16

 17   1
        A California S Corporation (with the “S” referring to Subchapter S of the Internal Revenue Code, 26 U.S.C.)
      is a corporation incorporated under California law which is treated like a partnership for federal and state
 18   income tax purposes whereby each item of income and expense is “passed through” directly to the
      shareholder(s) and is not taxed at the corporate level. Fotenos and Rybka, Rutter Group California Practice
 19   Guide: Corporations, ¶¶119 and 120 (online ed., February 2019 update), citing inter alia, California Revenue
      & Taxation Code, §§23801(a); Subchapter S of the Internal Revenue Code, 26 U.S.C. §§1361-1379;
 20   Valentino v. Franchise Tax Board, 87 Cal.App.4th 1284, 1288-1289 (2001); Handlery Hotels, Inc. v. Franchise
      Tax Board, 39 Cal.App.4th 1360, 1363 (1995). As one California corporate law treatise has observed, “[t]his
 21   gives the owners of closely-held corporations the advantages of the corporate form (e.g., centralized
      management, limited personal liability), while avoiding the double-taxation of corporate profits.” Id. While
 22   California imposes a 1.5% franchise tax on the S corporation’s net taxable income, the profits and losses of a
      California S corporation are “passed through” to the shareholders for state and federal income tax purposes.
 23   Id. The income and expenses of Long Beach Realty, Inc., Debtor’s wholly owned California S corporation
      “passed through” and are attributable to him and reportable on his state and federal income tax returns.
 24   Thus, the income from the real estate sales commissions paid to Long Beach Realty, Inc., “passed through”
      to Debtor as its sole shareholder, and while it may have a business deduction for paying compensation to its
 25   broker and salesperson whose services generated the commissions, who was Debtor anyway, the net
      income from the commissions paid to the S corporation are attributable to Debtor, and the compensation from
 26   the S corporation to its broker and salesperson, Debtor, are reportable by Debtor on his state and federal
      income tax returns. Debtor had prepetition accounts receivable from the commissions generated by his
 27   prepetition services as a broker and salesperson either way attributable to him as the sole shareholder of his
      S corporation, Long Beach Realty, Inc., and/or its broker and salesperson.
 28
                                                                                                        (continued)

                                                           -8-
Case 2:15-bk-25283-RK          Doc 449 Filed 08/23/19 Entered 08/23/19 14:52:36                     Desc
                                 Main Document Page 9 of 12


  1 involvement in the sales transactions pending at the time he filed his bankruptcy petition.                   2


  2 The evidence thus supports the factual findings of the court in the adversary proceeding

  3 that the real estate sales commissions were earned by Debtor and thus belonged to him as

  4 of the petition date, making them property of the bankruptcy estate under 11 U.S.C. §541,

  5 and these findings were not clearly erroneous.

  6           Moreover, as a theoretical matter, Debtor cannot show clear error or manifest

  7 injustice as to the rulings on the homestead exemption and the tools of the trade

  8 exemption based on his new argument that the real estate sales commissions did not

  9 belong to him, but to Long Beach Realty, Inc., a separate legal entity, because this
 10 argument does not support his assertion that the court’s rulings partially disallowing his

 11 homestead and tools of the trade exemptions. If Debtor’s theory about the commissions

 12 not being his property is correct, the commissions would not be property of the bankruptcy

 13 estate under 11 U.S.C. §541, and thus, he could not claim personal exemptions in property

 14 that does not belong to him, not being property of the estate. As the Supreme Court has

 15 observed about exemptions from the bankruptcy estate, “An estate in bankruptcy consists

 16 of all the interests in property, legal and equitable, possessed by the debtor at the time

 17
      2
        At the hearing on August 20, 2019, Debtor blamed his former bankruptcy attorney, Anerio Altman, for
 18 listing his sales commissions earned prepetition but received postpetition as his assets on his bankruptcy
    schedules filed in this case, when Debtor now says that they were not his assets required to be listed on his
 19 schedules because they belonged to Long Beach Realty, Inc., a separate legal entity. Audio Recording of
      Hearing, August 20, 2019, at 11:05-11:07 a.m. This is ironic because as late as May 2019, only two months
 20 ago, Debtor has taken the contrary position in other litigation in this case that the sales commissions earned
      prepetition and received postpetition were his in making factual allegations in his second amended complaint
 21 filed on May 9, 2019 in Adversary Proceeding No. 2:18-ap-01371-RK (Docket No. 45, ¶¶27-28) that “Plaintiff
      [Debtor Arturo Gonzalez] had earned $44,303 in sales commissions prepetition and received postpetition”
 22 and “Plaintiff had received all commissions by December 15th, 2015.” See also, First Amended Complaint,
      Adv. No. 2:18-ap-01371-RK, filed on January 28, 2019 (Docket No. 17, ¶¶27-28) (identical factual allegations
 23 that the sales commissions earned prepetition and received postpetition were his). In these pleadings, which
      he filed on his own without the assistance of counsel, Debtor did not allege that these sales commissions
 24 were not his because they were Long Beach Realty’s. Id. In Debtor’s signing and filing these pleadings
      containing factual allegations that he earned $44,303 in sales commissions prepetition and received post
 25   petition, Debtor as plaintiff in Adversary Proceeding No. 2:18-ap-01371-RK had certified under Federal Rule
      of Bankruptcy Procedure 9011 to the best of his “knowledge, information and belief, formed after an inquiry
 26   reasonable under the circumstances” that his allegations had evidentiary support. Federal Rule of
      Bankruptcy Procedure 9011(b)(3). Debtor cannot blame his former attorney for the alleged
 27   mischaracterization of the sales commissions because the truth is that he earned them and was required to
      list them on his bankruptcy schedules. Litigation should not be a game of Whac-A-Mole where Debtor gets to
 28   pop up another argument or theory when his earlier arguments or theories fail.
                                                                                                        (continued)

                                                           -9-
Case 2:15-bk-25283-RK         Doc 449 Filed 08/23/19 Entered 08/23/19 14:52:36                   Desc
                               Main Document Page 10 of 12


  1 of filing, as well as those interests recovered or recoverable through transfer and lien

  2 avoidance provisions. An exemption is an interest withdrawn from the estate (and

  3 hence from the creditors) for the benefit of the debtor.” Owen v. Owen, 500 U.S. 305,

  4 308 (1991). There must be some property interest to be withdrawn from the bankruptcy

  5 estate in order to be exempt; otherwise, there is nothing to exempt if the property interest

  6 cannot be withdrawn from the bankruptcy estate. Id. Thus, accepting Debtor’s argument

  7 that the real estate sales commissions did not belong to him since they belong to Long

  8 Beach Realty, Inc., he cannot claim any exemptions in property that is not part of the

  9 bankruptcy estate, and thus, his claimed homestead and tools of the trade exemptions are
 10 subject to objection as the Trustee has done, and the court’s rulings partially disallowing

 11 Debtor’s claimed exemptions are not clearly erroneous or otherwise manifestly unjust. 3

 12          The grounds for motions for new trial under Federal Rule of Bankruptcy Procedure

 13 9023 and Federal Rule of Civil Procedure 59 are not specifically enumerated, but some of

 14 the more common grounds for such motions recognized in the federal courts include the

 15 following: (1) the verdict is against the clear weight of the evidence; (2) there is newly

 16 discovered evidence that could not have been discovered previously; (3) there is

 17 prejudicial misconduct by the court; and (4) there is prejudicial misconduct by opposing

 18 counsel. 3 March, Ahart and Shapiro, Rutter Group California Practice Guide: Bankruptcy,

 19 ¶ 20:100 at 20-19, citing inter alia, Federal Rule of Civil Procedure 59; 3 Jones, Rosen,
 20 Wegner and Jones, Rutter Group Practice Guide: Federal Civil Trials and Evidence, ¶¶ 20-

 21 100 - 20-247 at 20-19 - 20-50). As for Debtor’s motion to amend or alter judgment,

 22 similarly, Debtor’s motion for new trial should be similarly denied because there is no error

 23

 24

 25   3
        It is also unclear to the court how Debtor can challenge its rulings on the homestead exemption based on
      the argument that the real estate sales commissions belonged to another party since he never claimed a
 26   homestead exemption in the real estate sales commissions and such assets derived from his personal
      earnings as a real estate broker and salesperson cannot be a “homestead.” See, e.g., Amended Schedules,
 27   Docket No. 85, filed on May 9, 2016 (Amended Schedule C-Property Claimed as Exempt, claiming a
      homestead exemption of $75,000.00 in the real property at 329 Hawaiian Avenue, Wilmington, CA, under
 28   California Code of Civil Procedure §704.730 and a “tools of the trade” exemption of $7,625.00 in accounts
      receivable from the real estate sales commissions under California Code of Civil Procedure §704.060(a)(1).

                                                         -10-
Case 2:15-bk-25283-RK      Doc 449 Filed 08/23/19 Entered 08/23/19 14:52:36            Desc
                            Main Document Page 11 of 12


  1 of law, there is no newly discovered evidence or there are no other grounds to warrant a

  2 new trial.

  3         Federal Rule of Bankruptcy Procedure 7052 makes applicable Federal Rule of Civil

  4 Procedure 52 in adversary proceedings. Motions to amend findings of fact and

  5 conclusions of law under Federal Rule of Civil Procedure 52(b) are granted only if movant

  6 demonstrates one of the following: (1) the court made a mistake of law or fact; (2) there is

  7 newly discovered evidence that could not have been discovered previously; or (3) the

  8 result is unjust. 3 Jones, Rosen, Wegner and Jones, Rutter Group Practice Guide: Federal

  9 Civil Trials and Evidence, ¶ 17-152 at 17-33, citing, Deutsch v. Burlington Northern
 10 Railroad Co., 983 F.2d 741, 744 (7th Cir. 1992) (citation omitted). However, motions to

 11 amend findings of fact and conclusions of law cannot be used to raise arguments that

 12 could have been raised prior to entry of judgment. Id., ¶ 17-153 at 17-33, citing inter alia,

 13 Diocese of Winona v. Interstate Fire & Casualty Co., 89 F.3d 1386, 1397 (8th Cir. 1996)

 14 (citation omitted). As for Debtor’s motions to amend or alter judgment, or for new trial,

 15 Debtor’s motion to amend findings of fact and conclusions of law should also be denied

 16 because there is no error of law, there is no newly discovered evidence and the result is

 17 not unjust, and in addition, the motion should be denied because there is no showing that

 18 Debtor raised his argument before judgment was entered.

 19         If Debtor believes that the final order (or judgment) of the court disallowing his
 20 homestead and “tools of the trade” exemptions should be reversed because either the

 21 findings of fact were clearly erroneous and/or the conclusions of law were erroneous, his

 22 remedy is to take an appeal of the final order or judgment because the final order or

 23 judgment will become final if he does not take a timely appeal pursuant to Federal Rules of

 24 Bankruptcy Procedure 8001 et seq. Debtor’s remedy is not filing repetitive motions to

 25 amend or alter judgment, for new trial or to amend findings of fact and conclusions of law,

 26 which will be going over the same ground and will likely result in the court imposing
 27 sanctions pursuant to Federal Rule of Bankruptcy Procedure 9011 since it is not likely that

 28 such repetitive motions will be filed in good faith because the court’s final order disallowing

                                                  -11-
Case 2:15-bk-25283-RK         Doc 449 Filed 08/23/19 Entered 08/23/19 14:52:36         Desc
                               Main Document Page 12 of 12


  1 the homestead and “tools of the trade” exemptions and this order denying these motions

  2 will be the “law of the case.” See Dye v. Communications Ventures III, LP (In re Flashcom,

  3 Inc.), 503 B.R. 99, 127 (C.D. Cal. 2013), citing and quoting, United States v. Jingles, 702

  4 F.3d 494, 499 (9th Cir. 2012) (“Under the ‘law of the case’ doctrine, a court [will not]

  5 reexamine[e] an issue previously decided by the same or higher court in the same case.”);

  6 United States v. Smith, 389 F.3d 944, 948 (9th Cir. 2004) (The law of the case doctrine “is

  7 founded upon the sound public policy that litigation must come to an end” and “serves to

  8 advance the principle that in order to maintain consistency during the course of a single

  9 lawsuit, reconsideration of legal questions previously decided should be avoided.”).
 10          For the foregoing reasons, the court denies Debtor’s motions to alter or amend

 11 judgment, or for new trial, pursuant to Federal Rule of Bankruptcy Procedure 9023 and to

 12 amend findings of fact and conclusions of law pursuant to Federal Rule of Bankruptcy

 13 Procedure 7052 on procedural grounds for the new argument not being timely made and

 14 on substantive grounds on the merits. A separate final order is being filed and entered

 15 concurrently herewith.

 16          IT IS SO ORDERED.

 17                                                ###

 18

 19
 20

 21

 22

 23
      Date: August 23, 2019
 24

 25

 26
 27

 28

                                                   -12-
